Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-9 are objected to because of the following informalities:
Claims 7-9, Line 2: “sustaining” should read “staining”
Claim 14, Line 5: “the first, the second” should read “a first, a second”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for defining the number of elements that could be in the sequence, does not reasonably provide enablement for what would constitute a “typical” sequence of artifact generation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 15 recites that a first sequence of image-artifact-generation logics is manually defined and represents a typical sequence of 
The specification does not disclose working examples of a typical sequence as it does not list the specific elements required for progressive artifact generation and the order in which artifact generation would typically occur. A “typical sequence”, as claimed, could include any number of elements and ordering of elements based on specific users of the invention. A person having ordinary skill in the art would thus be unable to determine what elements constitute a typical sequence and which elements are required in order to be a typical sequence. 
While the specification defines the number of elements that could be in the sequence, the specific elements are undefined and are left up to the individual users as the typical sequence is supposedly “known in advance” (¶66 of Applicant Specification). Such description does not provide a person having ordinary skill in the art with enough guidance and direction as to what specific elements are supposed to be in a typical sequence. 
Furthermore, the prior art does not offer any indication as to what would entail a typical sequence. The prior art generally refers to different artifact such as blur and color related artifacts. These artifacts art typically generated or simulated by themselves or all at once rather than through sequential generation as described by the claims. While certain disclosures discuss that images can be progressively degraded with varying artifacts, there is no mention of the types of artifacts that are required in the progressive degradation of digital tissue images. The types of artifacts that are used to degrade digital tissue images are often determined by individual users depending on their needs. Such variance in the types of artifacts generated would not constitute a “typical sequence” as something typical would imply that it is known and commonly utilized by those with ordinary skill in the art.
Therefore, a person having ordinary skill in the art would not be able to determine the specific elements that belong in the sequence as claimed by Claim 15 on account of there not being working .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the stitching artifact" in Line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “typical sequence of artifact generation”, however, neither the claims nor the specification offers a detailed definition or description of what a typical sequence of artifact generation would entail. Therefore, a person having ordinary skill in the art would not be able to determine what would consist a typical sequence of artifact generation as there can be differing opinions on what would constitute of a typical sequence for artifact generation.  Consequently, claim 15 as a whole is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agostinelli et al., “Adaptive multi-column deep neural networks with application to robust image denoising”, NIPS’13, 10 December 2013; hereafter: Agostinelli, and further in view of Svoboda et al. “Generation of Digital Phantoms of Cell Nuclei and Simulation of Image Formation in 3D Image Cytometry”, Cytometry Part A, 75A, 2009, pp. 494-509; hereafter: Svoboda.
Regarding Claim 1, Agostinelli teaches: a method for providing program logic adapted to remove artifacts from digital tissue images (Section 1: ¶5: “In this paper, we present the adaptive multi-column sparse stacked denoising autoencoder (AMC-SSDA), a method to improve the SSDA’s robustness to various noise types”), the method comprising: generating, for each of a plurality of original images respectively depicting a tissue sample, a first artificially degraded image by applying a first image-artifact-generation logic on each of the original images (Section 4.1: ¶1: “To evaluate general denoising, performance, images of CT scans of the head were corrupted with seven variations of Gaussian, salt-and-pepper, and speckle noise”)
In a related art, Svoboda teaches the first image-artifact-generation logic being configured for specifically generating a first type of artifact, the first image-artifact-generation logic being A) an image-acquisition-system-specific image-artifact generation logic or B) a tissue-staining-artifact-generation logic (Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”; the simulator covers both the artifacts during image acquisition and the artifacts associated with the actual subject) for generating absolute ground truth data for training and validation purposes.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Agostinelli with the above teachings of Svoboda to incorporate simulators that generate degraded synthetic images. The motivation in doing so would lie in the generation of absolute ground truth data for algorithm training and validation resulting in more accurate and robust deep learning models.
Agostinelli, in view of Svoboda, teaches: generating a problem logic configured for removing artifacts from digital tissue images, the generation comprising: training an untrained version of a first machine-learning logic that encodes a first artifacts-removal logic on the original images and their respectively generated first degraded images (Agostinelli: Section 3.2.1: “The SSDAs are trained as discussed in Section 3.1, with each SSDA provided a noisy training set, corrupted by a single noise type along with the original version of those images as a target set.”); and returning the trained first machine-learning logic as the program logic or as a component thereof (Agostinelli: Section 3.2.4: “Once training has been completed, the AMC-SSDA is ready for use”).
Agostinelli generally relates to removing multiple types of artifacts in CT images with a stacked autoencoder. Agostinelli does not explicitly disclose that the method described is used for digital tissue images and digital pathology as disclosed in the present invention. In a related art, Svoboda discloses that various simulators can be used to simulate digital pathology images and the artifacts that are (Page 497, Column 1: discusses the various uses of simulators to simulate image data in the biomedical field). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modify Agostinelli with the teachings of Svoboda to incorporate artifact generation and removal for digital pathology images. The motivation in doing so would lie in more accurate artifact removal in digital pathology images as there will be a larger pool of training images for artifact removal algorithms. Such motivation to combine Agostinelli and Svoboda applies to all the following claims to capture the artifacts associated with digital pathology images.
Regarding Claim 2, Agostinelli, in view of Svobodo teaches: the method of claim 1 wherein the first image-artifact generation logic is the image-acquisition-system-generation logic, the first image-artifact-generation logic is a bad-focus-artifact-generation logic, the method further comprising creating the first image-artifact-generation logic (Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”; the simulator covers both the artifacts during image acquisition and the artifacts associated with the actual subject; Svoboda: Page 496, Column 1: “In optical microscopy, for example, an incorrect position of the light source, uneven illumination, chromatic and monochromatic aberrations, or some reflection or refraction on lens surfaces”), the creation comprising: adding beads of known size on a slide (Svoboda: Page 495, Column 2, ¶1: “Regarding the simplest point-like objects such as FISH spots, Grigoryan et al. proposed a simulation toolbox for generating large sets of spots. Each spot was represented by a sphere randomly placed in 3D space”); taking, by the image acquisition system that is used for capturing the plurality of original images, a digital image of the slide with the beads (Svoboda: Page 495, Column 2, ¶5: “The second stage covers the period during which a signal is transmitted through the environment”; Svoboda: Page 496, Column 1: “In optical, microscopy, for example, an incorrect position of the light source, uneven illumination, chromatic and monochromatic aberrations or some reflection or refraction on lens surfaces may create some artifacts as well”); analyzing said digital image for automatically determining an optical pattern and its size generated by at least one of the beads (Svoboda: Page 496, Column 1, ¶1: “The final stage corresponds to the detection of the signal with the device sensor and its conversion to the digital representation”); identifying a function adapted to simulate the generation of the pattern of the determined size from a spot having the known bead size (Svoboda: Page 495, Column 2, ¶5: “One of the most typical environment characteristics is the impulse response of the system, often called the point spread function (PSF), which is common in optical microscopy as well as in PET and ultrasound imaging. This is the pivotal phenomenon drastically affecting the quality of the final results, and it is usually simulated by convolving the incoming signal with the given PSF”); and creating the first image-artifact-generation logic by integrating the identified function into a machine-executable code (Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”; the simulator covers both the artifacts during image acquisition and the artifacts associated with the actual subject).
Regarding Claim 3, Agostinelli, in view of Svoboda, teaches: the method of claim 2, the function adapted to simulate the generation of the pattern being a point spread function or a Gaussian filter (Svoboda: Page 495, Column 2, ¶5: “One of the most typical environment characteristics is the impulse response of the system, often called the point spread function (PSF), which is common in optical microscopy as well as in PET and ultrasound imaging. This is the pivotal phenomenon drastically affecting the quality of the final results, and it is usually simulated by convolving the incoming signal with the given PSF”).
Regarding Claim 4, Agostinelli, in view of Svoboda, teaches: the method of claim 1, wherein the first image-artifact-generation logic is the image-acquisition-system-generation logic, the first image-artifact-generation logic is a stitching-artifact-generation logic (Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”; the simulator covers both the artifacts during image acquisition and the artifacts associated with the actual subject; Svoboda: Page 496, Column 1: “In optical microscopy, for example, an incorrect position of the light source, uneven illumination, chromatic and monochromatic aberrations, or some reflection or refraction on lens surfaces”; Svoboda does not explicitly discloses stitching artifacts but does mention that simulator are used to simulate the acquisition of images and their artifacts. Stitching artifacts would be one such artifact that is common and would be considered by the simulator.), the method further comprising: taking, by the image acquisition system that is used for capturing the plurality of original images, a digital image of an empty slide (Svoboda: Page 495, Column 2, ¶5: “The second stage covers the period during which a signal is transmitted through the environment”); analyzing the digital image of the empty slide for automatically creating a square filter that is configured to simulate the stitching artifact generated by the image acquisition system (Svoboda: Page 496, Column 1, ¶1: “The final stage corresponds to the detection of the signal with the device sensor and its conversion to the digital representation”); and creating the first image-artifact-generation logic by integrating the square filter into machine-executable code (Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”; the simulator covers both the artifacts during image acquisition and the artifacts associated with the actual subject; Svoboda: Page 496, Column 1: “In optical microscopy, for example, an incorrect position of the light source, uneven illumination, chromatic and monochromatic aberrations, or some reflection or refraction on lens surfaces”).
Regarding Claim 5, Agostinelli, in view of Svoboda, teaches: the method of claim 1, wherein the first image-artifact-generation logic is the image-acquisition-system-generation logic, the first image-artifact-generation logic is a hue-shift artifact-generation-logic configured to specifically generate hue shift artifacts that are generated by the image acquisition system, the method further comprising creating the first image-artifact-generation logic (Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”; the simulator covers both the artifacts during image acquisition and the artifacts associated with the actual subject; Svoboda: Page 496, Column 1: “In optical microscopy, for example, an incorrect position of the light source, uneven illumination, chromatic and monochromatic aberrations, or some reflection or refraction on lens surfaces”), the creation comprising: taking, by the image acquisition system that is used for capturing the plurality of original images, a digital image of an empty slide (Svoboda: Page 495, Column 2, ¶5: “The second stage covers the period during which a signal is transmitted through the environment”); analyzing the digital image of the empty slide for automatically create a hue shift filter that is configured to simulate the hue-shift artifact generated by the image acquisition system (Svoboda: Page 496, Column 1, ¶1: “The final stage corresponds to the detection of the signal with the device sensor and its conversion to the digital representation”); and creating the first-image-artifact-generation logic by integrating the hue shift filter into a machine-executable code (Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”; the simulator covers both the artifacts during image acquisition and the artifacts associated with the actual subject; Svoboda: Page 496, Column 1: “In optical microscopy, for example, an incorrect position of the light source, uneven illumination, chromatic and monochromatic aberrations, or some reflection or refraction on lens surfaces”). 
Regarding Claim 6, Agostinelli, in view of Svoboda,  teaches; the method of claim 1, wherein the first image-artifact-generation logic is the image-acquisition-system-generation logic, and further comprising: providing a plurality of image acquisition systems; for each of the plurality of acquisition systems: creating the first image-artifact-generation logic according to claim 2 (Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”; the simulator covers both the artifacts during image acquisition and the artifacts associated with the actual subject; Svoboda: Page 496, Column 1: “In optical microscopy, for example, an incorrect position of the light source, uneven illumination, chromatic and monochromatic aberrations, or some reflection or refraction on lens surfaces”), the first image-artifact-generation logic being specific to said image acquisition system (Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”); capturing, by said image acquisition system, a plurality of original images of a tissue sample (Svoboda: Page 495, Column 2, ¶5: “The second stage covers the period during which a signal is transmitted through the environment”; covers the acquisition of images); generating, for each of the plurality of original images a respective first artificially degraded image by applying the created image-acquisition-specific first image-artifact-generation logic on each of the original images (Agostinelli: Section 4.1: “images of CT scans of the head were corrupted with seven variations of Gaussian, salt-and-pepper, and speckle noise”; Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”); generating an image-acquisition-system-specific program logic configured for removing artifacts from digital tissue images captured by said image acquisition system, the generation comprising training an untrained version of a first machine-learning logic that encodes a first artifacts-removal logic on the original images and their respectively generated first degraded images (Agostinelli: Section 3.2.1: “The SSDAs are trained as discussed in Section 3.1, with each SSDA provided a noisy training set, corrupted by a single noise type along with the original version of those images as a target set.”); and returning the trained first machine-learning logic as the image-acquisition-system-specific program logic or as a component thereof (Agostinelli: Section 3.2.4: “Once training has been completed, the AMC-SSDA is ready for use”).
Regarding Claim 9, Agostinelli, in view of Svoboda, teaches; the method of claim 1, wherein the first-image-artifact-generation logic is the tissue-sustaining-artifact-generation logic, the first image-artifact-generation logic is a color-noise-generation-logic adapted to specifically generate artifacts consisting of optical noise of a defined color or color combination in an input image, the method further comprising creating the first image-artifact-generation logic (Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”; the simulator covers both the artifacts during image acquisition and the artifacts associated with the actual subject; Svoboda: Page 496, Column 1: “In optical microscopy, for example, an incorrect position of the light source, uneven illumination, chromatic and monochromatic aberrations, or some reflection or refraction on lens surfaces”), the creation comprising; specifying a color-specific salt-and-pepper function adapted to simulate tissue slides regions with residual stain (Agostinelli: Section 4.1: “images of CT scans of the head were corrupted with seven variations of Gaussian, salt-and-pepper, and speckle noise”); and creating the first image-artifact generation logic by integrating said color-specific salt-and-pepper function into a machine-executable code (Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”; the simulator covers both the artifacts during image acquisition and the artifacts associated with the actual subject; Svoboda: Page 496, Column 1: “In optical microscopy, for example, an incorrect position of the light source, uneven illumination, chromatic and monochromatic aberrations, or some reflection or refraction on lens surfaces”).
Regarding Claim 10, Agostinelli, in view of Svoboda, teaches: the method of any one of claim 1, further comprising: generating, for each of the original images, a second artificially degraded image by applying a second image-artifact-generation logic on each of the original images, the second image-artifact-generation logic being configured for specifically generating a second type of artifact (Agostinelli: Section 4.1: ¶1: “To evaluate general denoising, performance, images of CT scans of the head were corrupted with seven variations of Gaussian, salt-and-pepper, and speckle noise”); the generation of the program logic configured for removing artifacts further comprising: training an untrained version of a second machine-learning logic that encodes a second artifact-removal logic on the original images and their respectively generated second degraded images (Agostinelli: Section 3.2.1: “The SSDAs are trained as discussed in Section 3.1, with each SSDA provided a noisy training set, corrupted by a single noise type along with the original version of those images as a target set.”); and combining the trained first machine-learning logic with the trained second machine-learning logic for providing the program logic, the program logic being configured for removing artifacts of at least the first and second artifact type (Agostinelli: Section 3.2: ¶1: “The adaptive multi-column SSDA is the linear combination of several SSDAs, or columns, each trained on a single type of noise using optimized weights determined by the features of each given input image.”).
Regarding Claim 11, Agostinelli, in view of Svoboda, teaches: the method of claim 10, the second image-artifact-generation logic being A) an image-acquisition-system specific image-artifact-generation logic or B) a tissue-staining-artifact-generation logic, the second image artifact generation logic being different from the first image-artifact-generation logic (Agostinelli: Section 3.2: ¶1: “The adaptive multi-column SSDA is the linear combination of several SSDAs, or columns, each trained on a single type of noise using optimized weights determined by the features of each given input image.”).
Regarding Claim 16, Agostinelli, in view of Svoboda, teaches: the method of claim 1, wherein the machine-learning logic trained for providing the image-artifact-generation logic and/or for providing the program logic configured for removing artifacts is a neural network (Agostinelli: Figure 1; Agostinelli: Section 3.2: ¶2: “we use the features generated by the activation of the SSDA’s hidden layers as inputs to a neural network-based regression component”).
Regarding Claim 17, Agostinelli, in view of Svoboda, teaches: the method of claim 1, wherein the machine-learning logic trained for providing the image-artifact-generation logic and/or for providing the program logic configured for removing artifacts is an autoencoder (Agostinelli: Section 1: ¶5: “In this paper, we present the adaptive multi-column sparse stacked denoising autoencoder (AMC-SSDA), a method to improve the SSDA’s robustness to various noise types”)
Regarding Claim 18, Agostinelli, in view of Svoboda, teaches: an image-correction method for tissue images depicting a biological sample, the method comprising: receiving a digital image of the biological sample, the digital image comprising an artifact; applying the program logic generated in accordance with claim 1 on the received digital image for generating an artifact-corrected image; and returning the artifact-corrected image (Agostinelli: Section 4: “We performed a number of denoising tasks by corrupting and denoising images of computed tomography (CT) scans”).
Regarding Claim 19, Claim 19 recites a non-transitory computer readable medium containing instruction that, when executed, performs the method of claim 1. Therefore, the rejection of Claim 1 is equally applied. (The methods described in Agostinelli is computer implemented, which would also contain a memory storing instructions as an inherent structure.)
Regarding Claim 20, Claim 20 recites an image analysis system that implements the method of claim 1. Therefore, the rejection of Claim 1 is equally applied (The methods described in Agostinelli is computer implemented).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agostinelli, in view of Svoboda, as applied to claims above, and further in view of Lehmussola et al. “Computational Framework for Simulating Fluorescence Microscope Images With Cell Populations”, IEEE Trans Med Imaging, 26(7), 2007; hereafter: Lehmussola.
Regarding Claim 12, Agostinelli, in view of Svoboda, teaches: the method of claim 1, the program logic configured for removing artifacts being configured for removing artifacts of multiple different types, the method further comprising: providing, for each of the different artifact types, a respective artifact-generation logic configured for specifically generating said particular type of artifact (Agostinelli: Section 3.2.1: “The SSDAs are trained as discussed in Section 3.1, with each SSDA provided a noisy training set, corrupted by a single noise type along with the original version of those images as a target set.”; Svoboda: Page 495, Column 1, ¶1: “we design a simulator: a tool for digital phantom generation and simulation of its acquisition.”) but does not explicitly teach applying according to a first sequence, the different image-artifact-generation logics on each of the original images, whereby the image-artifact-generation logic at the first position within the first sequence takes each of the original images as input and wherein the degraded image output by said image-artifact generation logic and any image-artifact-generation logic at a subsequent position with the first sequence is use as input image by the next one of the different-image-artifact generation logics in the first sequence, thereby generating, for each of the original images, a first multi-fold degraded image.
In a related art, Lehmussola teaches: applying according to a first sequence, the different image-artifact-generation logics on each of the original images, whereby the image-artifact-generation logic at the first position within the first sequence takes each of the original images as input and wherein the degraded image output by said image-artifact generation logic and any image-artifact-generation logic at a subsequent position with the first sequence is use as input image by the next one of the different-image-artifact generation logics in the first sequence, thereby generating, for each of the original images, a first multi-fold degraded image (Figure 1: “Block diagram for the simulation. The simulation framework is based on different steps involved in generation of typical fluorescent microscope image. The ideal image is degraded progressively by different error sources originating from the image acquisition”) for progressively adding artifacts to an image to create a synthetic consisting of all the desired artifacts.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Agostinelli, in view of Svoboda, with the above teachings of Lehmussola
Agostinelli, in view of Svobodo, and in further view of Lehmussola, teaches:  the generation of the program logic further comprising: training a machine-learning logic that encodes a multi-step-artifacts-removal logic, the training being performed on at least the original images and their respectively generated first multi-fold degraded images (Agostinelli: Section 3.2: ¶1: “The adaptive multi-column SSDA is the linear combination of several SSDAs, or columns, each trained on a single type of noise using optimized weights determined by the features of each given input image.”; Lehmussola: Figure 1: “Block diagram for the simulation. The simulation framework is based on different steps involved in generation of typical fluorescent microscope image. The ideal image is degraded progressively by different error sources originating from the image acquisition”); and using said trained multi-artifact-machine-learning logic as the program logic or as part of the program logic, the program logic being configured for sequentially removing artifacts of each of the multiple types of artifacts (Agostinelli: Section 3.2: ¶1: “The adaptive multi-column SSDA is the linear combination of several SSDAs, or columns, each trained on a single type of noise using optimized weights determined by the features of each given input image.”).
Regarding Claim 13, Agostinelli, in view of Svoboda, and in further view of Lehmussola, teaches: the method of claim 12, further comprising: applying, according to at least a second sequence, different image-artifact-generation logics on the original images, whereby the image-artifact-generation logic at the first position within the second sequence takes each one of the original images as input wherein the degraded image output by said image-artifact-generation logic and any image-artifact-generation logic at a subsequent position within the second sequence is used as input image by the next one of the different image-artifact-generation logics in the second sequence, thereby generating, for each of the original images, a second multi-fold degraded image (Lehmussola: Figure 1: “Block diagram for the simulation. The simulation framework is based on different steps involved in generation of typical fluorescent microscope image. The ideal image is degraded progressively by different error sources originating from the image acquisition”); the training of the untrained version of the machine-learning logic that encodes a multi-step-artifacts-removal logic, the training being performed on at least the original images and their respectively generated first and second multi-fold degraded images (Agostinelli: Section 3.2.1: “The SSDAs are trained as discussed in Section 3.1, with each SSDA provided a noisy training set, corrupted by a single noise type along with the original version of those images as a target set.”).
Regarding Claim 14, Agostinelli, in view of Svoboda, and in further view of Lehmussola, teaches: the method of claim 1, further comprising: automatically creating a plurality of sequences of the different image-artifact-generation logics, each of the plurality of sequences comprising different image-artifact-generation logics at the first, the second, and at least a third position by permutating the positions of the image-artifact-generation logics within the respective sequence; applying for each of the plurality of sequences, the image-artifact-generation logics of said sequence on the original images, whereby the image-artifact-generation logic at the first position within said sequence takes each of the original images as input and wherein the degraded image output by said image-artifact-generation logic and any image-artifact-generation logic at a subsequent position in said sequence is used as input image by the next one of the different image-artifact-generation logics in said sequence, thereby generating, for each of the original images and for each of the plurality of sequences a multi-fold degraded image (Lehmussola: Figure 1: “Block diagram for the simulation. The simulation framework is based on different steps involved in generation of typical fluorescent microscope image. The ideal image is degraded progressively by different error sources originating from the image acquisition”; images are progressively degraded and in combination with the teachings of Svoboda would be degraded by the simulators disclosed in Svoboda); the training of the untrained version of the machine-learning logic that encodes a multi-step-artifact removal logic being performed on at least the original images, the plurality of sequences and their respectively generated multi-fold degraded images (Agostinelli: Section 3.2.1: “The SSDAs are trained as discussed in Section 3.1, with each SSDA provided a noisy training set, corrupted by a single noise type along with the original version of those images as a target set.”).
Regarding Claim 15, Agostinelli, in view of Svoboda, and in further view of Lehmussola, teaches: the method of claim 12, the first sequence being defined manually and representing the typical sequence of artifact generation in a tissue staining and image acquisition workflow (Agostinelli: Section 3.2: ¶1: “The adaptive multi-column SSDA is the linear combination of several SSDAs, or columns, each trained on a single type of noise using optimized weights determined by the features of each given input image.”). 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7-8 recite limitations that are neither taught nor disclosed in a nonobvious manner by the prior art or a combination of prior arts. Claims 7-8 recite specific artifact generating logics as well as the technical methodology on how to create the logics. More specifically Claim 7 discloses tissue fold artifacts and Claim 8 discloses line artifact as a result of foreign objects such as hair, cloth fibers, and gas bubbles. Neither artifacts art explicitly disclosed nor the methodology for the artifact generating logics are explicitly disclosed. Relevant prior art focuses on the artifacts generated from image acquisition such as lighting, color, and image generation artifacts but is lacking as it relates to object artifacts as claimed in the present invention. For example, Agostinelli, Svoboda, and Lehmussola discloses artifacts and errors .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortiz-de-Solorzano et al., “Toward a Morphodynamic Model of the Cell”, IEEE Signal Processing Magazine, 20, January 2015.
Murphy, “Building Cell Models and Simulations from Microscope Images”, Methods, 96, March 2016.
De Vos et al., “Focus on Bio-Image Informatics”, Advances in Anatomy, Embryology, and Cell Biology, 2016
Lehmussola et al., “Synthetic Images of High-Throughput Microscopy for Validation of Image Analysis Methods”, Proceedings of the IEEE, Vol. 96, No. 8, 2008.
Apou et al., “Synthesizing Whole Slide Images”, ISPA 015, September 7-9, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668